DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “A thin-wall bonded self-lubricating plate”. The scope of the claim is indefinite because it is not clear what is meant or encompassed by “thin-wall”. The claim does require any particular thickness, so it is not clear what constitutes “thin”. Additionally, it is not clear what “wall” refers to. Dependent claims are rejected for the same reasons.
Claim 6 recites “a film of the surface self-lubricating layer is formed by: manufacturing a cylinder through mold pressing, sintering and molding, and then conducting turning.” The scope of the claim is indefinite because it is not clear what relationship the “film” has with the surface self-lubricating layer. It appears Applicant intends to provide product-by-process limitations that describe how the surface self-lubricating layer is formed. If so, the examiner respectfully suggests deleting “a film”, i.e., amend the claim to recite “the surface self-lubricating layer is formed by…” Furthermore, it is not clear what is meant or encompassed by “conducting turning”.
Claim 12 recites “a film of the surface self-lubricating layer is formed by preparing through an extrusion casting process.” The scope of the claim is indefinite because it is not clear what relationship the “film” has with the surface self-lubricating layer. It appears Applicant intends to provide product-by-process limitations that describe how the surface self-lubricating layer is formed. If so, the examiner respectfully suggests deleting “a film”, i.e., amend the claim to recite “the surface self-lubricating layer is formed by…”
Claim Rejections - 35 USC § 103
Claim(s) 1-4, 6-8, and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2014/0335336).
Regarding claim 1:
Wang discloses a self-lubricant bearing comprising a metal support, an intermediate adhesive layer, and a sliding layer [0007]. The sliding layer comprises UHMWPE and a filler, including PTFE [0036; 0038; 0077; 0081; 0083].
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to select from any of the disclosed fillers, including PTFE, to provide the desired sliding properties for a given end use.
Regarding claim 2:
Wang teaches the use of about 0.1-60% by weight of filler [0039].
Regarding claims 3 and 11:
Wang teaches other fillers include graphite, carbon, carbon fiber, bronze, glass fiber, etc. [0038]. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to further add any of the disclosed fillers, including those within the scope of the present claim, to provide the desired sliding or other properties for a given end use.
Regarding claim 4:
Wang teaches the use of about 0.1-60% by weight of filler [0039]. As discussed above, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to further add any of the disclosed fillers, including the combination of PTFE and glass fiber, as well as vary the relative amounts of the components, including over values presently claimed, to provide the desired sliding or other properties for a given end use.
Regarding claim 6:
Although Wang does not disclose forming the sliding layer by manufacturing a cylinder and then conducting turning as claimed, note that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed process and given that Wang meets the requirements of the claimed composition, Wang clearly meet the requirements of present claims.
Regarding claim 7:
Wang teaches the use of a grafted polyolefin (thermoplastic) as the adhesive [0019].
Regarding claim 8:
Although the present claim further limits the identity of the thermosetting polymer bonding material, the claim does not require its use. Therefore, Wang meets the claimed requirements.
Regarding claim 10:
Wang teaches the metal can be steel, aluminum or copper [0029].
Regarding claim 12:
Wang teaches extruded the sliding layer [0044].


Claim(s) 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (CN 102827476) in view of Swei (US 2012/0251021).
Note: citations refer to the machine translation of CN ‘476 provided with this Office Action.
Regarding claims 1, 3, and 11:
Wang discloses a composite material useful as a sliding bearing that is bonded to metal (abstract; p2; p4). The composite comprises a rubber, glass fiber, UHMWPE, and PTFE, among other components (p2-3).
Wang is silent with regard to an adhesive layer.
The use of adhesives were known in the art. For example, Swei discloses a self-lubricating structure for use as a bearing [abstract; 0009]. The structure comprises a self-lubricating layer 120, and adhesive interlayer 130, and a metal backing layer 110, where the adhesive improves adhesion between the other two layers [0016; 0024].
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use an adhesive layer to improve the adhesion between the sliding layer and the metal layer of Wang’s composite.
Regarding claims 2 and 4-5:
Wang teaches the use of 2-20 parts of PTFE, 5-30 parts of UHMWPE, and 2-20 parts of glass fiber (p2-3). The PTFE and UHMWPE provides sliding and wear resistance properties and the glass fibers improve the tensile strength of the material (p5).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to vary the relative amounts of the components, including over values within the presently claimed ranges, to provide the properties desired for a given end use.
Regarding claim 6:
Although Wang does not disclose forming the sliding layer by manufacturing a cylinder and then conducting turning as claimed, note that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed process and given that Wang meets the requirements of the claimed composition, Wang clearly meet the requirements of present claims.
Regarding claims 7-9:
Swei teaches adhesive can be thermoplastic, such as polyurethane or fluoropolymers, or thermosetting, such as epoxy, phenolic resin, or polyimide [0024].
Regarding claim 10:
Wang is silent with regard to the composition of the metal layer.
Swei teaches various metal alloys were known in the art, including those of steel, aluminum, and copper [0016].
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use the metal alloys of Swei as the metal layer of Wang to provide a bearing using materials known in the art.
Regarding claim 12:
Although Wang does not disclose forming the sliding layer by an extrusion casting process as claimed, note that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed process and given that Wang meets the requirements of the claimed composition, Wang clearly meet the requirements of present claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D FREEMAN whose telephone number is (571)270-3469. The examiner can normally be reached on Monday-Friday 11-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN D FREEMAN/Primary Examiner, Art Unit 1787